Smiti-i, C. J.,
delivered the opinion of the court.
The appellant sued out an attachment for debt in the court of a justice of the peace against H. Booth trading as H. Booth Lumber Company, and the writ was levied on certain property owned by H. Booth Lumber Company and in the possession of one P. W. Clark.
A written plea in abatement was filed by Clark, alleging that he is one of the owners of H. Booth Lumber 'Company, and traversing the grounds of the attachment. He also filed a claim for damages for the wrongful suing out of the attachment in the sum of one thousand five hundred thirty-five dollars. In due course the cause came to the court below wherein there was a judgment for the defendant that the attachment was wrongfully sued out, and an award of damages therefor in the sum *407of one thousand dollars. From which judgment the plaintiff has brought the case to this court.
The evidence, in which there is no conflict, is in substance as follows: In June, 1923, H. Booth and P. W. Clark formed a partnership under the firm name of H. Booth Lumber Company, and engaged in the manufacture and sale of lumber, among other things owning a small sawmill on which only a small amount of the purchase price has been paid, and somé personal property which consisted of wagons, oxen, etc.
The appellant sold and delivered merchandise to IT. Booth Lumber Company, not knowing that it was a partnership, but on the representation of IT. Booth that he was the sole owner thereof, which fact, however, probably is not here material.
In October, 1923, Booth disposed of all of his real and personal property other than that belonging to the partnership, and in addition thereto a ear of lumber which belonged to the partnership, but what he did with the proceeds thereof does not appear. His real property was conveyed to his wife by deed reciting a consideration therefor of three thousand six hundred dollars. Of what the personal property disposed of by him consists does not appear. Immediately after disposing of this property Booth left the state of Mississippi, ssating’ to Clark, his_partner, that he was going to New York and would be gone 'from two to six weeks. About the first of January following the appellant received a letter from Booth postmarked Syracuse, N. Y.'
The attachment was sued out in March, 1924. and the cause was tried in the court below on May 30th following. When the case was tried Booth was still absent from the state, and had not been heard from since he left in October, 1923, except once by the appellant as herein-before set forth. Clark, his partner, knows nothing of his whereabouts. Under this evidence the court below instructed the jury peremptorily to find for the defendant.
*408If Booth is absent from the state with no definite intention of returning thereto he is liable to an attachment for debt under the ground therefor set forth in-paragraph 2, section 133, Code of 1906 (Hemingway’s Code, section 125), and in the affidavit on which the writ here i.n question was issued, “that he has removed . . . himself . . . out of this state.” Lee v. McConnell, 109 Miss. 839, 69 So. 706.
On the evidence the jury would not be warranted in finding that Booth was not so absent. That Ciark had not removed himself out of the state is not here material, for section 131, Code of 1906 (Hemingway’s Code, section 123), provides:
“In .case any one or more partners shall be liable to attachment, on any of the enumerated grounds therefor, save the first, an attachment may be maintained against said partner, or all of the partners, by the partnership creditors,” etc.
Instead of directing a verdict for the appellee the court below should have granted the appellant’s request for a directed verdict in its favor.
The judgment of the court below will be reversed, and a judgment for the appellant that the attachment was rightfully sued out will be rendered here.

Reversed, and judgment here.